Citation Nr: 1549289	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-28 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating higher than 50 percent prior to August 13, 2013, and higher than 70 percent from August 13, 2013, forward, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Anna L. Hawes, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971 and December 1974 to July 1978. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that granted service connection for PTSD.


FINDING OF FACT

On September 25, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal for a higher rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received by VA on September 25, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he wanted to withdraw his appeal for a higher rating.  Accordingly, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


